SUMMARY ORDER
Plaintiff-Appellant Paul Evans (“Evans”) appeals from the judgment of the United States District Court for the Southern District of New York (Robert W. Sweet, Judge) granting summary judgment to defendants on his claims of race discrimination and retaliation in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e, et seq.** We affirm for *465substantially the reasons stated by the District Court. See Evans v. New York Botanical Garden, 253 F.Supp.2d 650, 659-61 (S.D.N.Y.2003) (concluding that defendants had established a legitimate, nondiscriminatory reason for Evans’s discharge, and that Evans failed to introduce sufficient evidence of pretext to survive summary judgment). Accordingly, the judgment of the District Court is AFFIRMED.

 The District Court also denied plaintiff leave to amend his complaint to assert related discrimination claims under 42 U.S.C. § 1981. Plaintiff offers no argument explaining why *465the denial was erroneous, and we therefore decline to consider the amendment issue. See, e.g., Taylor v. Rodriguez, 238 F.3d 188, 196-97 (2d Cir.2001) ("[Plaintiff] includes in his appellate brief no argument regarding [certain claims]. Consequently, we deem these claims abandoned.”).